Citation Nr: 0615391	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-01 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a left 
foot injury.

3.  Entitlement to service connection for residuals of 
cesarean sections.

4.  Entitlement to service connection for residuals of an 
ectopic pregnancy correction.

5.  Entitlement to service connection for hysterectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to April 
1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the Boise, 
Idaho Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision the RO denied 
service connection for hypertension, residuals of a left foot 
injury, residuals of cesarean sections, residuals of an 
ectopic pregnancy correction, and hysterectomy.

The issues of service connection for residuals of a left foot 
disability, residuals of cesarean sections, residuals of an 
ectopic pregnancy correction, and a hysterectomy are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for hypertension.

2.  The veteran did not have high blood pressure readings or 
a diagnosis of hypertension during service or the year 
following service.




CONCLUSION OF LAW

Hypertension was not incurred or aggravated in service, and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, in June 2002, the RO issued the veteran a VCAA 
notice.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate 
claims for service connection.  That notice did not inform 
the veteran of the type of evidence necessary to establish a 
disability rating or an effective date for the disabilities 
on appeal.

Despite the inadequacy of the VCAA notices as to the elements 
of establishing a disability rating or an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision on the issue of service 
connection for hypertension.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In the decision herein, the Board denies service 
connection for hypertension.  As the Board is denying service 
connection, the RO will not be establishing a rating or an 
effective date for that disorder.  Therefore, there is no 
possibility of prejudice to the veteran as to the assignment 
of a rating or an effective date.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claim for service connection for 
hypertension.  The Board finds that VA has adequately 
fulfilled its duties under the VCAA with respect to that 
claim.  To the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds such error 
to be harmless error that would not reasonably affect the 
outcome of the veteran's claim.

Service Connection for Hypertension

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 38 C.F.R. § 3.303.  In the case 
of certain chronic diseases, including hypertension, service 
connection may be presumed if the disease became manifest to 
a degree of 10 percent disabling or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran reports that during service she was told that she 
had a heart murmur and an irregular heartbeat.  She states 
that a physician told her during service that those 
conditions could lead to hypertension later, particularly if 
she had additional pregnancies.

The veteran's service medical records do not contain any 
diagnosis of hypertension.  The blood pressure readings in 
those records are all within normal limits.  The claims file 
contains records of medical treatment of the veteran at a 
service facility after her separation from service in 1990 to 
1992.  Those records show normal blood pressure readings in 
1990 and 1991.  In March 1992, there was a blood pressure 
reading of 136/92.  Other blood pressure readings from 1992 
were within normal limits.  Private outpatient treatment 
notes from 1999 to 2002 reflect that the veteran was on 
medication for hypertension that reportedly had been present 
for a few years.

The medical evidence does not show that the veteran had 
hypertension during service or the year following service.  
Therefore, the preponderance of the evidence is against 
service connection for the current hypertension, which was 
diagnosed several years after service.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The veteran reports that she had a left foot fracture during 
service.  She contends that she has an ongoing disability 
related to that injury.  During service in May 1987 the 
veteran was seen for pain in her left foot.  The examiner 
noted that the veteran had pain on palpation of the left 
heel.  The veteran was given a gel cast.  Ongoing heel pain 
was noted later in May and in June 1987, and pain in the arch 
was noted in June 1987.  The remainder of the veteran's 
service medical records do not address the condition of her 
left foot.  The claims file does not contain a report of any 
service separation examination.

In April 2004, a private orthopedist wrote that he treated 
the veteran for several disorders, including a past lumbar 
spine fracture and pelvic fracture, with neurogenic pain in 
the legs.  The examiner indicated that the veteran also had a 
mild left ankle and foot problem, and that there was x-ray 
evidence of an old injury of the left ankle.  The orthopedist 
expressed the opinion that the veteran's left ankle and foot 
trouble stemmed from old injury, probably during the 
veteran's service.

The veteran's orthopedist opined that her current left ankle 
and foot problems were probably related to injury during her 
service, but it is not clear whether the orthopedist was 
aware of the history and of the condition and symptoms of 
that foot during service.  The Board will remand the issue 
for a VA physician to examine the veteran and review her 
records, and provide an opinion as to the likelihood that the 
current left foot disorder is related to the problem treated 
in service.

The veteran underwent cesarean sections to deliver her babies 
during service in 1988 and 1990.  In 1989, she was found to 
have an ectopic pregnancy, and she underwent a laparotomy to 
correct that disorder.  Pregnancy and childbirth are not 
disabilities for VA disability compensation and rating 
purposes.  Chronic residuals of medical or surgical 
complications of pregnancy, however, may be disabilities for 
rating purposes.  38 C.F.R. § 4.116, Note 1 (2005).  The 
veteran has indicated that she has scarring from the cesarean 
sections and the laparotomy.  The claims file does not 
contain medical records that address such scarring.  The 
Board will remand the issue for a VA examination to determine 
the nature and extent of any scarring from the cesarean 
sections and laparotomy.

The veteran has indicated that she had endometriosis both 
during and after service.  In 1996, she underwent a 
hysterectomy.  The claims file contains a report from the 
hysterectomy surgery, but does not contain records from 
treatment preceding the operation.  The Board will remand the 
issue for the veteran to identify the sources of treatment 
prior to the hysterectomy and to obtain the treatment 
records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should schedule the 
veteran for a VA medical examination to 
consider the nature and likely etiology of 
a current left foot disorder.  The 
veteran's claims file should be provided 
to the examiner for review.  X-rays and 
other tests should be performed as needed.  
The examiner should note current symptoms 
and findings involving the veteran's left 
foot, and should provide an opinion as to 
whether it is at least as likely as not 
that a current disorder is related to the 
problems treated during the veteran's 
service in 1987.

2.  The AMC or RO should schedule the 
veteran for a VA medical examination for 
scarring due to the veteran's cesarean 
section deliveries during service in 1988 
and 1990, and a laparotomy to correct an 
ectopic pregnancy in 1989.  The 
examination report should include a 
description of the size and 
characteristics of any abdominal scars 
from those procedures.

3.  The AMC or RO should ask the veteran 
to identify the physicians and facilities 
who treated her for conditions that led to 
her 1996 hysterectomy.  The AMC or RO 
should obtain the records of that 
treatment.

4.  Thereafter, the AMC or RO should 
review the case.  If any claim remains 
denied, the RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


